Exhibit 10.5
 
QUICKSILVER RESOURCES INC.
NONQUALIFIED STOCK OPTION AGREEMENT
 
Director: ____________________________
Number of Shares: ____________________
Date of Grant: ________________________
Exercise Price: ________________________
Expiration Date: _______________________
Type of Option: Nonqualified stock option
 
1.           Under the terms and conditions of the Quicksilver Resources Inc.
Second Amended and Restated 2006 Equity Plan (the “Plan”), a copy of which is
attached hereto and incorporated herein by reference, Quicksilver Resources
Inc., a Delaware corporation (the “Company”), grants to the individual whose
name is set forth above (the “Director”) an option to purchase the number of
shares of the Company’s Common Stock, par value $0.01 per share (“Common
Stock”), set forth above at the price per share set forth above (the
“Option”).  Terms not defined in this Agreement have the meanings set forth in
the Plan.
 
2.           The Option will be for a term commencing on the Date of Grant set
forth above and ending at 5:00 p.m. Central Time on the Expiration Date set
forth above.  During the term hereof, the Option will become vested and
exercisable in accordance with the schedule set forth below, provided that the
Director has remained a member of the Board through each such vesting date:
 
Portion of Option Exercisable
 
On and After
     
[1/3
 
First Anniversary of Date of Grant]
[1/3
 
Second Anniversary of Date of Grant]
[1/3
 
Third Anniversary of Date of Grant]

 
Notwithstanding the vesting dates set forth above, in the event of a Change in
Control while the Director is a member of the Board, the nonvested portion of
the Option will become 100% vested and exercisable.
 
In the event that the Director ceases to be a member of the Board by reason of
retirement at or after the age of 55 and completion of five years of service on
the Board, disability (as determined by the Committee in good faith) or death,
the nonvested portion of the Option will be forfeited immediately and the vested
portion of the Option will expire one day prior to the fifth anniversary of such
retirement, disability or death.
 
If the Director’s service on the Board is terminated for cause pursuant to
Section 141(k) of the Delaware General Corporation Law (or any successor
provision), the right to exercise this Option will terminate immediately.
 
If the Director ceases to be a member of the Board for any reason other than
such retirement, disability, death or termination for cause, the nonvested
portion of the Option will be forfeited immediately and the vested portion of
the Option will expire on the date that is three months after the date that
Director ceases to be a member of the Board.
 
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option will expire and may not be exercised after the Expiration
Date set forth above.
 
3.           The exercise price for shares purchased by the Director may be paid
(i) in cash or personal check acceptable to the Company, (ii) by the transfer to
the Company of shares of Common Stock having a value on the date of exercise
equal to the aggregate exercise price or (iii) by a combination of the foregoing
methods.
 
4.           The Director will have none of the rights of a stockholder of the
Company with respect to any shares of Common Stock underlying the Option until
such time that the Director has been determined to be a stockholder of record by
the Company’s transfer agent or one or more certificates of shares of Common
Stock are delivered to the Director upon due exercise of the option.  Further,
nothing herein will confer upon Director any right to remain in service on the
Board.
 
5.           The Director hereby accepts and agrees to be bound by all the terms
and conditions of the Plan and this Agreement.  Any amendment to the Plan will
be deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Director under this Agreement without the
Director’s consent.
 
ACCEPTED:
____________________
Signature of Director